AMENDED AND RESTATED BY-LAWS CINTAS CORPORATION a Washington Corporation Effective October 14, 2008 ARTICLE I. FISCAL YEAR Unless otherwise designated by resolution of the Board of Directors, the fiscal year of the Corporation shall commence on the 1st day of June of each year. ARTICLE II. SHAREHOLDERS Section 1Meetings of the Shareholders. (a)Annual Meetings.The Annual Meeting of the Shareholders of this Corporation, for the election of members of the Board of Directors, the consideration of financial statements and other reports, and the transaction of such other business as may properly be brought before such meeting, shall be held at 10:00 a.m. Eastern Time on the third Tuesday in October of each year or at such other time and date as determined by the Board of Directors each year.Upon due notice, there may also be considered and acted upon at an Annual Meeting any matter which could properly be considered and acted upon at a Special Meeting in which case and for which purpose the Annual Meeting shall also be considered as, and shall be a Special Meeting.In the event the Annual Meeting is not held or if Directors are not elected thereat, a Special Meeting may be called and held for that purpose. (b)Special Meetings.Special meetings of the Shareholders may be held on any business day when called by the Chairman of the Board, the Chief Executive Officer, a majority of directors, or persons holding fifty percent of all shares outstanding and entitled to vote. (c)Place of Meetings.Any meeting of Shareholders shall be held at the principal office of the Corporation or at such other place within or without the State of Washington as may be determined by the persons calling the meeting and shall be designated in the Notice of said meeting. (d)Notice of Meeting and Waiver of Notice. (i)Notice.Written notice of the time, place and purposes of any meeting of Shareholders shall be given to each Shareholder entitled thereto not less than ten days nor more than sixty days before the date fixed for the meeting and as prescribed by law.At any time, upon written request of the holders of not less than fifty percent of all of the outstanding shares of the Corporation entitled to vote at the meeting, it shall be the duty of the Secretary to give notice of a special meeting of Shareholders to be held on such date and at such place and time as the Secretary may fix, not less than ten nor more than sixty days after receipt of said request and if the Secretary shall neglect or refuse to issue -1- such notice, the person making the request may do so and may fix the date for such meeting.Such notice shall be given by personal delivery, by mail or, with consent, by electronic transmission, to each Shareholder entitled to notice of or to vote at such meeting.If such notice is mailed, it shall be directed, postage prepaid, to the Shareholders at their respective addresses as they appear upon the records of the Corporation, and notice shall be deemed to have been given when deposited in the official government mail.If any meeting is adjourned to another time or place, no notice as to such adjourned meeting need be given other than by announcement at the meeting at which such an adjournment is taken.No business shall be transacted at any such adjourned meeting except as might have been lawfully transacted at the meeting at which such adjournment was taken. (ii)Notice to Joint Owners.All notices with respect to any shares to which persons are entitled by joint or common ownership may be given to that one of such persons who is named first upon the books of this Corporation, and notice so given shall be sufficient notice to all the holders of such shares. (e)Advance Notice of Shareholder Proposals. (i)Shareholder Proposals Other Than Nominations for Election to the Board of Directors.The proposal of any business to be considered by the Shareholders other than nominations for election to the Board of Directors may be made at the annual meeting or any special meeting as provided for in this ARTICLE II Section 1.In addition, for any business other than nominations for election to the Board of Directors to be properly brought before any meeting by a Shareholder pursuant to this ARTICLE II Section 1, the Shareholder must have given timely notice thereof in writing to the Secretary of the Corporation and such other business must otherwise be a proper matter for action by the Shareholders.To be timely, a Shareholder’s notice shall set forth all information required by this ARTICLE II Section 1 and shall be delivered to the Secretary at the principal office of the Corporation not earlier than the one-hundred fiftieth day nor later than 5:00 p.m., Eastern Time, on the one-hundred twentieth day prior to such meeting or, with respect to a special meeting, the tenth day following the day on which public announcement of the date of such meeting is first made by the Corporation.In no event shall the public announcement of a postponement of such meeting or of an adjournment or postponement of any meeting to a later date or time commence a new time period for the giving of a Shareholder’s notice as described above.A Shareholder’s notice to be proper must set forth (A) as to any business that the Shareholder proposes to bring before the meeting, other than nominations to election to the Board of Directors, a description of the business desired to be brought before the meeting, the reasons for proposing such business at the meeting and any material direct or indirect interest in such business of such Shareholder and any Shareholder Associated Person (as defined below), individually or in the aggregate, including any anticipated direct or indirect benefit to the Shareholder or the Shareholder Associated Person therefrom whether or not such benefit may be shared by other Shareholders; (B) as to the Shareholder giving the notice and any Shareholder Associated Person (1) the class, series and number of all shares of stock of the Corporation which are owned by such Shareholder and by such Shareholder Associated Person, if any, (2) the nominee holder -2- for, and the number of, shares owned beneficially but not of record by such Shareholder and by such Shareholder Associated Person, and (3) whether and the extent to which any hedging or other transaction or series of transactions has been entered into by or on behalf of, or any other agreement, arrangement or understanding (including any short position or any borrowing or lending of shares of stock) has been made, the effect or intent of which is to mitigate loss to or manage risk of stock price changes for, or to increase the voting power of, such Shareholder or such Shareholder Associated Person with respect to any share of stock of the Corporation; (C) as to any Shareholder giving notice and any Shareholder Associated Person covered by this ARTICLE II Section 1, the name and address of such Shareholder, as they appear on the Corporation’s stock ledger and current name and address, if different, and of such Shareholder Associated Person; and (D) to the extent known by the Shareholder giving the notice, the name and address of any other Shareholder supporting the proposal. (ii)Shareholder Associated Person.For the purposes of this ARTICLE II Section 1 and ARTICLE III Section 2 of these By-Laws “Shareholder Associated Person” of any Shareholder shall mean (A) any person controlling, directly or indirectly, or acting in concert or co-ordination with, such Shareholder; (B) any beneficial owner of shares of stock of the Corporation owned of record or beneficially by such Shareholder; and (C) any person controlling, controlled by or under common control with such Shareholder Associated Person. (iii)Inaccurate Information.If information submitted pursuant to this ARTICLE II Section 1 by any Shareholder proposing any business other than a nomination for election to the Board of Directors shall be inaccurate to a material extent or incomplete in any manner, such information may be deemed not to have been provided in accordance with this ARTICLE II Section 1.Upon written request by the Secretary or the Board of Directors, any Shareholder proposing any business other than a nomination for election to the Board of Directors shall provide, within five business days of delivery of such request (or other period as may be specified in such request); (A) written verification, satisfactory, in the discretion of the Board of Directors or any authorized officer of the Corporation, to demonstrate the accuracy and/or completeness of any information submitted by the Shareholder pursuant to this ARTICLE II Section 1 and (B) a written update of any information previously submitted by the Shareholder pursuant to this ARTICLE II Section 1 as of an earlier date.If the Shareholder fails to provide such written verification or a written update within such period, the information as to which written verification or a written update was requested may be deemed not to have been provided in accordance with this ARTICLE II Section 1.Only such proposals made in accordance with the procedures set forth in this ARTICLE II Section 1 shall be eligible to be brought before the meeting.The Chairman of the meeting shall have the power to determine whether a proposal was made in accordance with this ARTICLE II Section 1, and, if any proposal is not in compliance with this ARTICLE II Section 1, to declare that such proposal shall be disregarded. -3- (iv)General.Notwithstanding the foregoing provisions of this ARTICLE II Section 1, a Shareholder shall also comply with all applicable requirements of state law and the Securities Exchange Act of 1934 and the rules and regulations promulgated thereunder with respect to the matters set forth in this ARTICLE II Section 1.Nothing in this ARTICLE II Section 1 shall be deemed to affect the right of a Shareholder to request inclusion of a proposal in, nor the right of the Corporation to omit a proposal from, the Corporation’s proxy statement pursuant to Rule 14a-8 (or any successor provision) under the Securities Exchange Act of 1934. (f)Fixing of Record Date for Determining Shareholders.For the purpose of determining Shareholders entitled to notice of or to vote at any meeting of Shareholders or any adjournment thereof, or Shareholders entitled to receive payment of any dividend, or in order to make a determination of Shareholders for any other purpose, the Board may fix in advance a date as the record date for any such determination. Such record date shall be not more than sixty days, and in case of a meeting of Shareholders, not less than ten days prior to the date on which the particular action requiring such determination is to be taken.If no record date is fixed for the determination of Shareholders entitled to notice of or to vote at a meeting or to receive payment of a dividend, the date and hour on which the notice of meeting is mailed or on which the resolution of the Board declaring such dividend is adopted, as the case may be, shall be the record date and time for such determination. Such a determination shall apply to any adjournment of the meeting. (g)Quorum.At any meeting of Shareholders, the holders of shares entitling them to exercise a majority of the voting power of the Corporation, present in person or by proxy, shall constitute a quorum for such meeting; provided, however, that no action required by law, the Articles, or these By-Laws to be authorized or taken by the holders of a designated proportion of the shares of the Corporation may be authorized or taken by a lesser proportion.The Shareholders present in person or by proxy, whether or not a quorum be present, may adjourn the meeting from time to time without notice other than by announcement at the meeting.If a quorum is present or represented at a reconvened meeting following such an adjournment, any business may be transacted that might have been transacted at the meeting as originally called. (h)Organization of Meetings. (i)Presiding Officer.The Chairman of the Board, or in his absence, the Chief Executive Officer, or in the absence of both of them, the President or a Vice President of the Corporation, shall call all meetings of the Shareholders to order and shall act as Chairman thereof; if all are absent, the Shareholders shall elect a Chairman. (ii)Minutes.The Secretary of the Corporation, or, in his absence, an Assistant Secretary, or, in the absence or both, a person appointed by the Chairman of the meeting, shall act as Secretary of the meeting and shall keep and make a record of the proceedings thereat. (i)Order of Business.The order of business at all meetings of the Shareholders, unless waived or otherwise determined by a vote of the holder or holders of the majority of the number of shares entitled to vote present in person or represented by proxy, shall be as follows: -4- 1. Call meeting to order. 2. Selection of Chairman and/or Secretary, if necessary. 3. Proof of notice of meeting and presentment of affidavit thereof. 4. Filing of proxies with Secretary. 5. Upon appropriate demand, appointment of inspectors of election. 6. If annual meeting, or meeting called for that purpose election of Directors. 7. Unfinished business, if adjourned meeting. 8. Consideration in sequence of all other matters set forth in the call for and written notice of the meeting. 9. Any new business other than that set forth in the notice of the meeting which shall have been submitted to the Secretary of the Corporation in writing in accordance with the terms and conditions of ARTICLE II Section 1.The provisions of ARTICLE III shall govern the procedures for Shareholder nominations of directors. 10. Adjournment. (j)Voting.Except as provided by statute or in the Articles, every Shareholder entitled to vote shall be entitled to cast one vote on each proposal submitted to the meeting for each share held of record by that shareholder.At any meeting at which a quorum is present, all questions and business which may come before the meeting shall be determined by a majority of votes cast, except when a greater proportion is required by law, the Articles, or these By-Laws. (k)Proxies.A person who is entitled to attend a Shareholders’ to vote thereat, or to execute consents, waivers and releases, may be represented at such meeting or vote thereat, and execute consents, waivers, and releases and exercise any of his rights, by proxy or proxies appointed by a writing signed by such person, or by his duly authorized attorney, as provided by the laws of the State of Washington.A proxy shall become invalid eleven months after the date of its execution, unless otherwise provided in the proxy. (l)Voting Record.At least ten days before each meeting of Shareholders, a complete record of the Shareholders entitled to vote at such meeting, or any adjournment thereof, shall be made, arranged in alphabetical order, with the address of and number of shares held by each Shareholder.This record shall be kept on file at the principal office of the Corporation for ten days prior to such meeting and shall be kept open at such meeting for the inspection of any Shareholder. ARTICLE III. DIRECTORS Section 1General Powers. All corporate powers shall be exercised by or under the authority of, and the business and affairs of the Corporation shall be managed under the direction of the Board of Directors, except where the law, the Articles or these By-Laws require action to be authorized or taken by the Shareholders. -5- Section 2Election, Number and Qualification of Directors. (a)Election.The Directors shall be elected at the annual meeting, or if not so elected, at a special meeting called for that purpose. Only persons nominated by an officer, director or in writing to the Secretary of the Corporation by a Shareholder as provided for in this ARTICLE III Section 2 shall be eligible for election as a Director.For a nomination for election to the Board of Directors to be properly brought before any meeting by a Shareholder pursuant to this ARTICLE III Section 2, the Shareholder must have given timely notice thereof in writing to the Secretary of the Corporation.To be timely, a Shareholder’s notice shall set forth all information required by this ARTICLE III Section 2 and shall be delivered to the Secretary at the principal office of the
